         Case 1:20-cv-01280-MKV Document 14 Filed 07/01/20 Page 1 of 1



                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC #:
 ROBERT A. DE BY,                                                    DATE FILED: 7/1/2020
                            Plaintiff,

                     -against-                                   1:20-cv-01280-MKV

 ALEJANDRO TAYLOR a/k/a ALEX                                           ORDER
 TAYLOR; HORACIO ARECO; and
 JOHN DOES 1-10,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On June 17, 2020 the Court ordered the Plaintiff to show cause why his case should not

be dismissed for failure to serve the defendants [ECF No. 12]. On June 23, 2020, the Plaintiff

filed his response to the Court’s Order, (i) indicating that service was delayed due to the closure,

as a result of the COVID-19 pandemic, of the Argentine Central Authority (“DAJIN”)

responsible for service under the Hague Convention, and (ii) requesting that the Court stay the

action until the DAJIN reopens and service may be effected.

       Accordingly, it is hereby ORDERED that the action is stayed for a period of thirty (30)

days until July 31, 2020. No later than July 28, 2020, the Plaintiff must file via ECF a status

letter indicating whether the DAJIN has reopened and, if so, when he expects service to be

effected, or whether he requests any further stay.



SO ORDERED.
                                                      _________________________________
Date: July 1, 2020                                    MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
